 MAGMA COPPER COMPANY41merit, these objections are hereby overruled.As the Petitioner hasfailed to secure a majority of the valid votes cast, we shall certify theresults of the election.[The Board certified that a majority of the valid votes was notcast for Amalgamated Meat Cutters and Butchers Workmen of NorthAmerica,AFL-CIO,and that the said organization is not the exclu-sive representative of the Employer's employees in the unit herein-above found appropriate.]Magma Copper CompanyandInternational Association of Ma-chinists,AFL-CIO,PetitionerMagma Copper CompanyandInternationalBrotherhood ofBoilermakers,Blacksmiths,Iron Ship Builders,Forgers andHelpers,AFL-CIO,PetitionerMagma Copper CompanyandInternationalBrotherhood ofElectricalWorkers,AFL-CIO,PetitionerMagma Copper CompanyandInternational Union of Mine, Milland Smelter Workers, PetitionerandInternational Associa-tion of Machinists,AFL-CIO.Cases Nos. 31-RC-5434, 21-RC-5436, 21-RC-5491, and 21-RC-5495. July 10, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, u consolidated hearing was held beforeJames W. Cherry, Jr., hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate units:The Employer is engaged in deep underground mining, milling,and smelting of copper ore at its Superior, Arizona, plant, the only124 NLRB No. 13. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperation involved in this proceeding.Copper ores from the mineare concentrated in the Employer's mill and smelted into blister copperin the Employer's smelter.The employees of the Employer are or-ganized into three main divisions, corresponding to the mining, mill-ing, and smelter operations,and several smaller service departments.Facilities related to the mining,milling, and smelting processes in-clude the smelter machine shop, mine repair shop, mill repair shop,powerhouse, electrical shop, timber framing shop, and the warehouse.The mine is approximately a mile deep and has more than 85 miles oftunnels.The smelter, with its adjacent smelter machine shop andpowerhouse, is approximately a mile from the mine yard, which con-tains the mine repair shop.The mill is located about halfway be-tween the mine and the smelter.There is no bargaining history for any of the maintenance or otheremployees involved in this proceeding.The production employeeswho handle and process ore, as well as the carpenters,painters,plumbers, and truckdrivers,comprise the employees of the Employerwho have a bargaining history. In an earlier proceeding involvingthe plant in question the Board found that separate maintenance andproduction units may be appropriate and directed self-determinationelections among such employees to determine whether they desired tobe represented in an overall production and maintenance unit or inseparate units.'The election in that case did not result in the selec-tion of a bargaining agent for either unit.In a subsequent consentelection the International Union of Mine,Mill and SmelterWorkers,herein called Mine Mill, was selected and certified as bargaining repre-sentative of the production employees,and maintenance employeeswere left without representation.2Thereafter the parties includedcarpenters,painters,plumbers, and truckdrivers in the contract unit.Petitioners here seek to represent the presently unrepresented em-ployees in five separate units.The Employer contends that the onlyappropriate unit would be a single unit of the unrepresented employeeswith the exception of employees of the electrical department who, itconcedes,constitute a separate appropriate craft unit.In support ofits contention the Employer relies on the highly integrated nature ofthe Employer's operations and the interchange of personnel of thevarious departments.As indicated below, we find that these factorsare insufficient to preclude the establishment of separate voting groups.The specific unit requests of the Petitioners are as follows :In Case No. 21-RC-5434, International Association of Machinists,AFL-CIO,hereinafter called the IAM, petitions for a unit of machin-ists,machinist repairmen,mechanics,mechanic repairmen,welders,welder repairmen,refrigeratormechanics,refrigerator operators,xMagma Copper Company,115 NLRB 1.2Magma Copper Company,Case No. 21-RC-4939(unpublished). MAGMA COPPER COMPANY43truck and auto mechanics, handymen, oilers, and rock drill repairmenemployed at the Employer's mine, mill, and smelter. It would ex-clude from this unit the production employees presently representedby Mine Mill and the employees whom the other Petitioners seek torepresent in separate units. International Brotherhood of ElectricalWorkers, AFL-CIO, hereinafter called IBEW, the petitioner in CaseNo. 21-RC-5491, seeks a unit of all employees of the Employer'selectrical department. In the same petition, as amended at the hear-ing, the IBEW requests another separate unit of all powerhouseemployees.In Case No. 21-RC-5436, International Brotherhood ofBoilermakers, Blacksmiths, Iron Ship Builders, Forgers and Helpers,AFL-CIO, herein called the Boilermakers, petitions for a unit of allboilermakers, blacksmiths, tool sharpeners, welders, their helpers,handymen, and apprentices employed at the mine and smelter shopsof the Employer. Aline Mill, in Case No. 21-RC-5495, seeks a unitof all underground and surface pumpmen, small and large hoistmen,the Brown hoist operator, the Crane Karr operator, and heavy equip-ment operators.3Electrical Department UnitThe electrical department employees sought by the IBEW are sepa-rately located and supervised and do not interchange with other em-ployees.It appears from the record that the employees of thisdepartment exercise the journeyman skills of their particular craft.The parties stipulated and we find that they may constitute an appro-priate craft unit, if they so desire.Powerhouse UnitThe IBEW also seeks to represent a unit of powerhouse employees.The powerhouse is separately housed in a centrally located two-storybuilding which contains a steam turbine, compressors for the mine,blowers for the smelter, and motor-operated steam pumps. Stationedin the powerhouse are approximately 13 employees including 4 en-gineers, 4 firemen, 4 oilers, and a wiper. Powerhouse personnel per-form the duties customarily 'associated with their job classifications.Permanently assigned powerhouse employees are recruited from thesmelter shop, usually from among smelter shop employees who haveacquired experience in powerhouse operations through relieving regu-lar powerhouse employees.Normal progression is from oiler to fire-man to engineer. Powerhouse employees spend all their working timein the powerhouse and there is no appreciable interchange between3 The units sought by the Petitioners herein, with the exception of the unit sought inCase No. 21-RC-5495, are substantially the same units which the Employer agreed wereseparate appropriate units in consent-election agreements entered intoin 1957.AllPetitioners in these consent elections were unsuccessful,exceptMine Mill, which wasselected as bargaining representative of the Employer's production employees. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem and other employees.Accordingly, we find, contrary to theEmployer's contention, that the powerhouse employees constitute afunctionally distinct departmental group which the Board has per-mitted to be separately represented, if these employees so desire 4Boilermakers UnitAs indicated above, the Boilermakers petitions for a unit of boiler-makers, blacksmiths, tool sharpeners, welders, their helpers, handy-men, and apprentices employed at the mine and smelter shops. Thereare five or six boilermakers employed in the Employer's smelter shop.Each has a helper regularly assigned to him. They handle mainte-nance and repair of four large steam boilers. In addition, they doplate, sheet and iron work, construct tanks, and fabricate structuralshapes.The Employer and the Boilermakers stipulated that theboilermakers are skilled craftsmen.In the same part of the smelter shop in which the boilermakers arelocated there is a blacksmith who has a hammer man and a helperregularly assigned to him.The parties agree that the blacksmithperforms the usual functions of his craft, as does the blacksmith atthe -mine shop, who also has a helper regularly assigned to him.Boilermakers and blacksmiths work in close proximity, under thesame supervision, and helpers assigned to one group frequently assistthe other.Neither craft has a bargaining history and no union otherthan the Boilermakers seeks to represent them.The Employer alsoemploys welders who spend most of their working time with the boiler-makers.5Working with the boilermakers and blacksmiths are toolsharpeners who temper and repair mine bits and drill steel, using gasfurnaces and pneumatic machines in their operations.There are alsohelpers, handymen, and apprentices who are regularly assigned towork with the boilermakers and blacksmiths.On the basis of theforegoing we find that boilermakers, blacksmiths, tool sharpeners,welders and handymen, and helpers and apprentices regularly assignedto work with boilermakers and blacksmiths may constitute an appro-priate unit, if they so desire.Mine Mill UnitMine Mill seeks to add hoistmen and other classifications herein-after discussed to the existing unit which it presently represents.Mine Mill presently represents the Employer's production employees4OlinMathieson Chemical'Corporation,117 NLRB 1441, 1443.5 These weldersproperly belongin a unit withthe boilermakers.Cf.ClaytontLambertManufacturing Company,111 NLRB 540,544.The record shows that employees in otherclassifications do minor or incidental welding work in conjunctionwith theirregularfunctions.Such weldingwork does not require the special skills of the welders who workwith the boilermakersand blacksmiths.The former employees are excluded from theBoilermakers' unit. MAGMA COPPER COMPANY45and certain other classifications contractually included in the unit.Specifically,itwould add to this unit all underground and surfacepumpmen, small and large hoistmen, the Brown hoist operator, theCrane Karr operator,and heavy equipment operators.The IAMintervened in this case,indicating a desire to represent these employees,in addition to those petitioned for in 21-RC-5434.In a previous pro-ceeding in January 1956,6 the Board included in the production unithoistmen and the locomotive crane(Brown hoist)operator rather thanin the maintenance unit because they performed no actual mainte-nance work but devoted their entire time to the operation of theirequipment in the handling of mine cages and mine timbers under thesupervision of production foremen.As there is no evidence indicat-ing any substantial change in the functions of the hoistmen and theBrown hoist operator, we find that their interests continue to be closelyalliedwith production employees so that they may therefore be in-cluded in the production unit if they so desire.However, they arealso properly includible in the residual unit.In addition to the Brown hoist, the Employer also operates threepieces of mobile hoisting apparatus-a Crane Karr hoist,a Speedall,and a fork lift. It appears from the record that the operators of thesehoists work under the same conditions with respect to supervision andproximity to production operations as do the hoist operators men-tioned above and when extra employees are required on any hoistingequipment they are assigned from the production unit. In these cir-cumstances,we find that these employees also have a sufficient com-munity of interest with the production employees presently repre-sented by the Petitioner to be added to the production unit if they sodesire, and that they may also be included in the residual unit. TheEmployer's mine has an underground pumping system with pumpstations at several levels of the mine to lift water from the bottom ofthe mine to the surface.Like the hoistmen referred to above, thepumpmen work in the same area as, and in physical proximity to, theproduction employees.Although the underground pumpmen are ex-pected to pack their pumps and make minor adjustments, they ordi-narily do not do actual mechanical repairing of their pumps. Inaddition to the underground pumps, there are several mine surfacepumps which are manned by regularly assigned surface pumpmenwhose functions and supervision are similar to those of the under-ground pumpmen.We, therefore,find that, as in the case.of thehoistmen,underground and surface pumpmen at the mine have suffi-cient interests in common with production employees to permit thema choice as to whether they should be added either to the productionunit or to the residual unit.6Magma Copper Company,115 NLRB 1. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct an election among the employees in thefourth voting group described below to determine whether they de-sire to be added to the existing bargaining unit currently representedby Mine Mill or to be part of the residual unit.7 Voting group (4)will comprise all underground and surface pumpmen, small and largehoistmen, Brown hoist operators, Crane Karr operators, heavy equip-ment operators, but excluding all other employees and supervisors asdefined in the Act.Residual Maintenance UnitIn Case No. 21-RC-5434, the IAM is, in effect, seeking part of theunrepresented employees in the maintenance department.This unitincludes a multicraft group of some, but not all, maintenance em-ployees and covers all maintenance employees not included in unitssought by the IBEW, Boilermakers, and Mine Mill. In the absenceof any bargaining history on a broader basis, the Board has held thata maintenance department unit may be appropriate.8 Indeed, in aprevious proceeding involving this plant the Board found that themaintenance department may constitute an appropriate unit .9Aspreviously indicated, however, the IAM does not wish to participatein any elections involving the units sought by the other petitioners,except that sought by Mine Mill if those units are found appropriate.The group sought by the IAM is, therefore, one which the Boardwould not ordinarily find appropriate.Accordingly, the IAM's peti-tion shall be viewed as seeking a residual unit consisting of all un-represented employees.The IAM, therefore, will be placed on theballot in the units sought by the other petitioners. If the majority ofthe employees in the IBEW and Boilermakers units vote for separaterepresentation, and a majority of the employees in the Mine Mill unitvote to be added to the unit presently represented by Mine Mill, theremaining employees sought by the IAM will then constitute anappropriate residual unit. If, however, the employees of any or ofall these voting groups vote against separate representa-tion, or theemployees in the Mine Mill voting group vote against being added tothe unit presently represented by Mine Mill, the employees in thegroups so voting must be included in the residual voting group ofmaintenance employees.10In view of the foregoing, we shall direct elections in the followingvoting groups:(1)All electrical department employees excluding all other em-ployees and supervisors as defined in the Act.7Cf.The ZiaCompany,108NLRB1134, 1135.8 ScheringCorporation,107 NLRB 1540, 1541.8Magma Copper Company,115 NLRB 1.10Stauffer Chemical Company,108 NLRB1037, 1040. MAGMA COPPER COMPANY47(2)All powerhouse employees excluding all other employees andsupervisors as defined in the Act.(3)All boilermakers, blacksmiths, tool sharpeners, welders andhelpers, handymen, and apprentices regularly assigned to work withboilermakers and blacksmiths at the mine and smelter shops exclud-ing all other employees and supervisors as defined in the Act.(4)All underground and surface pumpmen, small and large hoist-men, Brown hoist operators, Crane Karr operators, and heavy equip-ment operators, but excluding all other employees and supervisors asdefined in the Act.(5)All machinists, machinist repairmen, mechanics, mechanic re-pairmen, welders, welder repairmen, refrigerator mechanics, refrig-erator operators, truck and auto mechanics, handymen, oilers, and rockdrill repairmen, but excluding office clerical employees and all otheremployees, guards, and supervisors as defined in the Act.We have found that the employees of voting group (5) may con-stitute an appropriate residual maintenance unit only if the employeesin the voting group (4) vote for Mine Mill and if the employees ofthe other voting groups vote for separate representation in all otherinstances.If, however, the employees of group (1), (2), or (3)vote against separate representation, or if the employees in votinggroup (4) vote for IAM the employees of the group or groups sovoting must be included in any appropriate unit of maintenanceemployees.Therefore, we shall provide that if a majority of theemployees in voting groups (1), (2), and (3), or any one of them,select the labor organization seeking to represent them separately,those employees will be taken to have indicated their desire to con-stitute a separate bargaining unit and the Regional Director conduct-ing the election is instructed to issue a certification of representativesto the labor organization seeking and selected by the employees ineach group for such unit, which the Board, in such circumstances,finds to be appropriate for purposes of collective bargaining.Also,if the employees in voting group (4) vote for the Mine Mill, they willbe deemed to be part of the existing unit represented by Mine Mill.On the other hand, if a majority of the employees in voting group (1),(2), or (3), or any of them, do not vote for the labor organizationwhich is seeking to represent them in a separate unit, or if the em-ployees in voting group (4) vote for the IAM, the employees in suchgroup or groups will be included in the residual maintenance unit andtheir votes will be pooled with those of voting group (5),11 and theRegional Director conducting the election is instructed to issue an If the votes are pooled,they are to be tallied in the following manner:The votesfor the union seeking a separate unit or to represent the employees in voting group (4)shall be counted as valid votes,but neither for nor against the union seeking to representthe more comprehensive unit.All other votes are to be accorded their face value,whetherfor representation by the union seeking the comprehensive group or for no union. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification of representatives to the labor organization selected bya majority of the employees in the pooled group, which the Board, insuch circumstances, finds to be a unit appropriate for purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]Miratile Manufacturing Company, Inc.andInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America,affiliated with American Federation of Laborand Congress of Industrial Organizations,Petitioner.CaseNo. 13-RC-6427. July 13, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Jewel G. Maher, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer?3.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Elkhart, Indiana, plant.The Employerand the Intervenor contend that their current contract covering "allemployees" is a bar to the petition. The contract was originally nego-tiated in 1954, for a 1-year period, and, thereafter, in August 1955and in September 1956, successively extended, with wageincreases,until September 1958.At the time the original contract and exten-sionswere negotiated, the Employer's only plant was located inChicago, Illinois.However, in September 1957 the Employer startedoperations at its new plant at Elkhart, which is the subject of thepresent petition.The following September a further wage increasewas negotiated and the basic agreement extended to September 1960.The Elkhart plant, located 120 miles from the Chicago plant has itsThe Employer's contention as to the adequacy of the Petitioner's compliance withSection 9(f), (g), and(h) involves administrative matters not cognizable in this pro-ceeding.We are presently administratively satisfied that the Petitioneris in compliance.SeeDesaulniers and Company,115 NLRB 1025, andStandard Cigar Company,117NLRB 852.9Wallboard &Aluminum Workers Union intervened at the hearing on the basis of acontract claim.124 NLRB No. 10.